Citation Nr: 1728977	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1951 to November 1953.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2014, the Board remanded the appeal to provide the Veteran with the hearing he had requested.  In February 2017, the Veteran withdrew this hearing request.  In July 2017, the Board received a Veterans Health Administration (VHA) opinion.  Moreover, while the Veteran has not been provided notice of this VHA, given the favorable decision below the Board finds that it need not delay adjudication of his appeal to provide him with this notice. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss had, at least in part, its onset in service.

2.  Tinnitus is due to the Veteran's bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he is entitled to service connection for bilateral hearing loss and tinnitus because they are due to military service.  Specifically, in his March 2010 VA Form 9 the Veteran reported, in substance, that his current hearing loss and tinnitus are due his occupational specialty as a Machine Gunner while on active duty. In this regard, the Veteran reported at his April 2009 VA examination that he was exposed to acoustic trauma in service from machine guns, small arms fire, 45 caliber weapons, and from explosions while at demolition school. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

When examined by VA in April 2009, the Veteran was diagnosed with hearing loss for VA purposes.  Moreover, the Board finds the Veteran's writings to VA and personal hearing testimony regarding having observable symptoms of tinnitus (i.e. ringing/buzzing in the ears) both competent and credible evidence of a diagnosis of tinnitus because the Court has held that the symptom of tinnitus are observable by lay persons.  See Davidson; Jandreau.  Moreover, the Board finds that that the Veteran's DD 214, which lists his occupational specialty as 0331 (Machine Gunner), and his consistent reports of being exposed to noise from machine guns, small arms fire, and 45 caliber weapons as a Machine Gunner in the United States Marine Corps is competent and credible evidence of his having had acoustic trauma while on active duty.  Id; Also see Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Lastly, the Board finds the July 2017 VHA opinions that the Veteran's ". . . noise exposure during [military service] played a major role in the hearing loss" and "tinnitus is almost certainly a result of the hearing loss" the most probative evidence of record because the opinions were provided after a review of the record on appeal and were supported by citation to both controlling medical principals and evidence found in the record.  See Owens. 

In finding the July 2017 VHA opinions the most probative evidence of record, the Board has not overlooked the negative etiology opinions provided by the April 2009 VA examiner.  However, the Board does not find the negative etiology opinions provided by that examiner probative because the examiner did not presume that the Veteran was exposed to acoustic trauma in service; the examiner appeared to believe that hearing loss could not be caused by both the Veteran's recreational hunting and his exposed to acoustic trauma in service; and the examiner relied almost solely on negative evidence as the bases for the opinions (i.e., no service audiolingual records and no complaints, diagnoses, or treatment for hearing loss and/or tinnitus until approximately five or six years prior to the examination).  See Davidson; Also see Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  

Thus, resolving all reasonable doubt in his favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.310; see also Gilbert.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


